Untermyer, J.
The action is by Ethel Mangel for personal injuries sustained by her; by her husband, Robert Mangel, for medical expenses in connection with the injuries sustained by his wife and for the loss of her services.
On October 10, 1927, the plaintiff Ethel Mangel, after banking hours, was leaving the branch of the defendant’s bank, located on Tremont avenue in the Bronx. The metal double doors leading to the street, each weighing about 600 pounds, were closed, although apparently not locked. As she approached the doors she extended her hand to grasp the right door in order to open it. At that moment the left door was suddenly thrown back with so much force that it pinned her between that door and the wall, causing injuries to her hand. It is fair to assume that the accident was caused by someone who violently opened the left-hand door to enter the bank while the plaintiff was attempting to open the right-hand door in order to leave. There was no evidence of any defect in the construction or condition of the doors nor was there evidence that the person who had opened the left door was connected with the bank.
Under these circumstances, negligence cannot be attributed to the bank. For its protection the bank had the right to maintain such doors and to keep them closed at least after banking hours. It is not hable because someone, not shown to be connected with the bank, opened the door at the left at a moment when the plaintiff *161happened to be opening the door at the right. (Pardington v. Abraham, 93 App. Div. 359.) Upon the undisputed facts, the complaint should have been dismissed.
The judgment appealed from should be reversed, with costs, and the complaint ¡dismissed, with costs.
Finch, P. J., Merrell, Townley and Glennon, JJ., concur.
Judgment reversed, with costs, and complaint dismissed, with costs.